DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1-10, 12-15, 18 and 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al (US 2007/0192910, submitted by the applicant).
In re claim 1, Vu et al. teach a method of humanized interaction to express a skill by a persistently present social robot 10, comprising:
detecting at least one human interaction cue with a social robot 10 (Fig. 1A, para [0013], [0014], [0023]) by:
detecting a presence of at least one human in proximity to the robot 10 (i.e. using “a sensor capable of detecting the presence of a person within a detection range of the robot”, para [0007], [0011], [0012]) via at least one of listening to the human speak (para [0014], [0016]), seeing the human (i.e. seeing the human via a camera 28, para [0106] and Fig. 1A), and receiving physical contact by the human (para [0023]), wherein listening comprises capturing audio that includes at least one audible noise produced by the human (i.e. the sound produced by the person detected by the controller in the robot, para [0031]; or the robot has a noise detector, para [0051], [0059], [0149]), wherein seeing comprises capturing video (para [0048], [0177], [0192], [0199]) that includes at least a portion of the human, and wherein receiving physical contact comprises detecting contact via a tactile sensor (para [0023], [0141], [0260]); and 
analyzing at least one of the captured audio (processing the audio data, para [0014], [0048]), the captured video (para [0048], [0223]) and the detected contact (i.e. resident’s touching on robot’s display screen, para [0114], [0224]) to detect the least one human interaction cue;
retrieving, based on the detected human interaction cue, a first robot skill ([0044], [0045], [0185]) that is expressible by the robot for facilitating human interaction (e.g. the robot can talk to the resident and remind the resident to take medication, para [0044], [0185], [0203]; or guide the resident to a predetermined location, para [0045]);
expressing the first robot skill by the robot performing at least two of emitting a sound cue that facilitates communication (i.e. the robot can emit a sound by verbally remind the person of certain activity, para [0045]; or the robot comprises a sound generating device communicating with the person, para [0054], [0058]), emitting lighting effects via an ambient LED 26 (i.e. the robot can use the visual display 26, such as LEDs, communicating with the person, para [0046], [0117], Fig. 1A), emitting natural language speech via an audio output feature of the robot (i.e. the robot can talk to the person via the speaker, para [0045], [0046], [0048]), moving a plurality of segments 16, 14, 13 and 12 of the robot 10 (Fig. 1A) to facilitate audio and video image communication to the human (para [0048]), moving at least one segment of the robot to form an expressive pose of the robot appropriate for the skill (e.g. turning on a TV or point to an object or location, para [0048]), and displaying imagery on a display screen 18 and 26 of the social robot 10 (Fig. 1A) for communicating a response to the detected human interaction cue;
repeating the steps of detecting for a second human interaction cue (i.e. the robot moves towards to a second person, para [0182]) and retrieving a second robot skill (e.g. the robot can provide facial expression, gesture, movement and 
expressing the second skill by the robot performing at least two of the expressing steps (e.g. stop or other corrective behavior and reposition, para [0182]), wherein expressing at least one of the first robot skill and the second robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship (e.g. the robot can repeatedly interact with the resident via first and/or second robot skills, which includes expressing a range of personality traits, such as sound, gesture, body movement, to improve human-robot interaction, [0044], [0045],  [0054], [0105], [0106], [0116], [0120], [0181], [0207]).

By comparison, whether Vu et al. teach retrieving the first robot skill (e.g. the robot can talk or dispense medication to the human, para [0044]; or guide the human to a certain location, para [0045]) from a remote data source or not.  In this regard, Vu et al. disclosed that the social robot 10 can be remotely controlled, via a remote terminal, to follow navigation command to performance robot skills to assist the human (e.g. guide the human to a certain location, para [0028], [0029], [0053] and [0229]). The social robot can also conduct human-robot interaction through communication script segments received by the social robot from a remote database (para [0181], [0185]).  In addition, the social robot can provide the robot skills to assist the human to take certain actions through the command sent by the remote operator (para [0215]).   


In re claim 2, Vu et al. teach that at least one of the first skill and the second skill is one of facilitating social interactions between humans, performing utilitarian tasks, informing humans, and entertaining humans, e.g. the robot can talk or dispense medication to the person, para [0044]; or guide the person to a certain location, para [0045]).

                               
    PNG
    media_image1.png
    803
    633
    media_image1.png
    Greyscale

claim 3, Vu et al. teach that at least one of the first skill and the second skill comprises at least one of taking a message from a caller, telling a story, making a call, photography, maintaining a calendar for a human, presenting information to a human, and managing a list for a human, e.g. remind the person about the medication or request the person place the medication into the pill dispenser (para [0044]).

In re claim 4, Vu et al. teach that the first skill uses information extracted and categorized by a sensory processing module of the social robot 10 (see Fig. 6B, such pyrosensor S21, touch sensor S22 along with main control board E20 installed in the head 16 of the social robot 10).

In re claims 5 and 24, Vu et al. teach that the first skill uses an output of a sensory processing module of the social robot that performs at least two of automated speech recognition (ASR, para [0014], [0015], [0048]), emotion detection (para [0025], [0104], [0209]), facial identification (ID)(para [0246]), person or object tracking (e.g. tracking the person via a personal radio frequency identification, para [0245]), beam forming (e.g. infrared beam forming, para [0250], or light beam forming, para [0148]), and touch identification (e.g. via the touch screen 18, para [0103], [0105], [0114], [0182], [0224]).

In re claims 6 and 25, Vu et al. teach that expressing the first skill of the robot comprises mapping a logical definition of the skill based on input received through the user interface to expressive elements including animation of at least one body segment 

In re claims 7 and 27, Vu et al. teach that the first skill comprises multi-modal interaction between the human and the robot, the multi-modal interaction including producing audio (para [0014], [0114], [0188]), updating an electronic display (para [0203]-[0205]), and robot orientation that facilitates directing audio output by the robot and digital content presented by the robot to the human (para [0058], [0240]).

In re claims 8 and 28, Vu et al. teach that the social robot 10 comprises a plurality of interconnected segments (i.e. head 16, riser or neck 13, platform 13 and wheel 14), and robot orientation comprises movement of at least two segments 16 and 13 or 14 of the robot 10 that are in rotational contact with each other (i.e. the head 16 and the neck 13 are movable, para [0054], [0105], [0115]).

In re claims 9 and 32, Vu et al. teach that the social robot 10 facilitates interaction through non-verbal communication between the human and the social robot 10, the non-verbal communication comprising movement and positioning of a plurality of moveable segments 16 and 13 of the social robot 10 to strike a pose that corresponds to a context of the determined cue (Fig.2 and corresponding text).
claims 10 and 34, Vu et al. teach that expressing at least one of the first robot skill and the second robot skill is dependent on social and emotional particulars associated with the detected presence of the at least one human (e.g. human passed out, sick, or in danger, para [0049]).

In re claim 12, Vu et al. teach that displaying imagery on a display screen 26 of the social robot 10 for communicating a response to the detected human interaction cue comprises displaying an anamorphic transition between an expression of a first emotion and an expression of a second emotion (Fig. 10A).

In re claim 13, Vu et al. teach that the at least one human interaction cue is selected from the set consisting of gesture (para [0105], [0246]), gaze direction (para [0209]), word choice, vocal prosody (e.g. verbal response from the person, para [0251], or person’s particular voice, para [0261]), body posture (e.g. person’s movement or clothing, para [0105], [0243], [0251]), facial expression, touch (para 0105]), and physically expressed emotion (e.g. person passed out, para [0049]).

In re claim 14, Vu et al. teach that moving at least one segment of the robot 10 to form an expressive pose of the robot appropriate for the skill comprises blending emotive content (Fig. 10A) based on a human social code data structure (e.g. person's audio data, para [0111]) available to the social robot 10 with the moving to form the expressive pose.

claim 15, Vu et al. teach a method of humanized interaction to express a skill by a persistently present social robot 10, comprising:
detecting at least one human interaction cue with a social robot 10 (Fig. 1A, para [0013], [0014], [0023]) by:
detecting a presence of at least one human in proximity to the robot 10 (i.e. using “a sensor capable of detecting the presence of a person within a detection range of the robot”, para [0007], [0011], [0012]) via at least one of listening to the human speak (para [0014], [0016]), seeing the human (i.e. seeing the human via a camera 28, para [0106] and Fig. 1A), and receiving physical contact by the human (para [0023]), wherein listening comprises capturing audio that includes at least one audible noise produced by the human (i.e. the sound produced by the person detected by the controller in the robot, para [0031]; or the robot has a noise detector, para [0051], [0059], [0149]), wherein seeing comprises capturing video (para [0048], [0177], [0192], [0199]) that includes at least a portion of the human, and wherein receiving physical contact comprises detecting contact via a tactile sensor (para [0023], [0141], [0260]);  
analyzing at least one of the captured audio (i.e. processing the audio data, para [0014], [0048]), the captured video (para [0048], [0223]) and the detected contact (i.e. resident’s touching on the display screen, para [0114], [0224]) to detect the least one human interaction cue;
retrieving, based on the detected human interaction cue, a first robot skill (i.e. a robot behavior, [0044] and [0045]) that is expressible by the robot for facilitating human interaction (e.g. the robot can talk to the resident and remind the resident 
expressing the first robot skill by the robot performing at least two of emitting a sound cue that facilitates communication (i.e. the robot can emit a sound by verbally remind the person of certain activity, para [0045]; or the robot comprises a sound generating device communicating with the person, para [0054], [0058]), emitting lighting effects via an ambient LED 26 (i.e. the robot can use the visual display 26, such as LEDs, communicating with the person, para [0046], [0117], Fig. 1A), emitting natural language speech via an audio output feature of the robot (i.e. the robot can talk to the person via the speaker, para [0045], [0046], [0048]), moving a plurality of segments 16, 14, 13 and 12 of the robot 10 (Fig. 1A) to facilitate audio and video image communication to the human (para [0048]), moving at least one segment of the robot to form an expressive pose of the robot appropriate for the skill (e.g. turning on a TV or point to an object or location, para [0048]), and displaying imagery on a display screen 18 and 26 of the social robot 10 (Fig. 1A) for communicating a response to the detected human interaction cue, wherein expressing the first robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship
repeating the detecting, determining, and expressing steps until a second robot skill is determined based on at least in part on the analyzing step (e.g. the robot can provide facial expression, gesture, movement and sound to interact with the resident, [0054], [0105], [0106], [0116], [0120], [0181], [0207]); or the robot repositions its location (para [00182]) after repeating detecting the presence of the person, para [0007], [0011], [0012], determining the proper first robot skill, such as talking to the person, para [0044], and expressing by performing the verbal communication with the person, para [0045]; 
performing the second skill (e.g. stop or other corrective behavior and reposition, para [0182]); and
communicating an update to the human regarding the second robot skill via the first robot skill (e.g. providing the updated information to the resident regarding medication compliance via speaking an audible query or question to the resident, para [0185], [0203], [0205], [0207]), wherein communicating an update comprises automatically selecting a delivery mode for the update (para [0205]) based on a combination of content of the update (e.g. updated resident's medication compliance information or updated reports of visitors, para [0203]), environmental context contemporaneously with update delivery (e.g. report of unusual patterns of environmental sound, para [0203]), and intended recipient behavior history (e.g. intended resident's medication taken history, para [0203]).

Regarding "retrieving, .... a first robot skill from a remote data source", the explanation in claim 1 is also applicable to claim 15.
claim 18, Vu et al. teach that the automatically selected delivery mode comprises at least one of emitting a sound cue that facilitates communication, emitting lighting effects via an ambient LED 26 (i.e. the robot can use the visual display 26, such as LEDs, communicating with the person, para [0046], [0117], Fig. 1A), emitting natural language speech via an audio output feature of the robot (i.e. the robot can talk to the person via the speaker, para [0045], [0046], [0048]), moving a plurality of segments 16, 14, 13 and 12 of the robot 10 (Fig. 1A) to facilitate audio and video image communication to the human (para [0048]), moving at least one segment of the robot to form an expressive pose of the robot appropriate for the skill (e.g. turning on a TV or point to an object or location, para [0048]), and displaying imagery on a display screen 18 and 26 of the social robot 10 (Fig. 1A) for communicating a response to the detected human interaction cue.  

In re claim 20, Vu et al. teach that the second skill is performing utilitarian tasks, e.g. stop or other corrective behavior and reposition, para [0182].

In re claim 21, Vu et al. teach that the second skill comprises at least one of taking a message from a caller (para [0270]), making a call (para [0177]), presenting information to a human (para [0202], [0203], [0219], [0283]), and managing a list for a human (para [0219], [0264]).

In re claim 22, Vu et al. teach that determining a second skill is based on speech recognition (para [0048], [0186]) performed during the analyzing step.
claim 23, Vu et al. teach that the first skill uses information extracted and categorized by a sensory processing module of the social robot 10, e.g. the robot can emit a sound by verbally remind the person of certain activity, para [0045]; or the robot comprises a sound generating device communicating with the person, para [0054], [0058]), emitting lighting effects via an ambient LED 26 (i.e. the robot can use the visual display 26, such as LEDs, communicating with the person, para [0046], [0117], Fig. 1A), emitting natural language speech via an audio output feature of the robot (i.e. the robot can talk to the person via the speaker, para [0045], [0046]).

In re claim 26, Vu et al. teach that expressing the first skill comprises directed dialog interaction with the user that includes the social robot 10 prompting the user through speech output to provide a verbal response from which information for operating the device can be determined, e.g. the social robot 10 verbally interacting with the resident by prompting the resident through audible output signal (para [0014]) to provide a verbal response from which information for operating the device can be determined (para [0014], [0015]).

In re claim 29, Vu et al. teach that expressing the first skill is personalized based on an established rapport between the human and the social robot, i.e. the robot is a companion robot having a close personal interaction with the person (see the title, para [0014]-[0018], [0035]-[0037], [0054]).

claim 30, Vu et al. teach that rapport is established through behavioral adaptation comprising mirroring at least one of gesture (para [0105], [0246]), gaze direction (para [0209]), vocal prosody (e.g. verbal response from the person, para [0251], or person's particular voice, para [0261]), and body posture (e.g. person’s movement or clothing, para [0105], [0243], [0251]), wherein the behavioral adaptation is controlled by a psycho-interaction module comprising an executive controller 352 (para [0031] - [0034], [0156] - [0158] and Fig. 5D) that orchestrates operation of a psycho-social perception facility (e.g. pyro sensor S21, touch sensor S22, camera S28/29, speakers S31, etc., see Fig. 6B), a decision module(e.g. a processor, para [0008] – [0010]), a psycho-social knowledge base (i.e. the companion robot has a psycho-social interaction with the person), a psychosocial task network (i.e. a network interface, para [0011], [0012], [0161], [0191] – [0195] and Figs. 6B, 8B), and a psycho-social expression module (e.g. an eyes-nose-mouth display 26 and a speaker 20, see Fig. 1A).

In re claim 31, Vu et al. teach that the psycho-social expression module (e.g. an eyes-nose-mouth display 26 and a speaker 20, see Fig. 1A) controls how the robot 10 expresses the first robot skill.

In re claim 33, Vu et al. teach that expressing the first skill comprises communicating a graphical representation of the social robot 10 to an audio/visual capable device operated by the human, i.e. communicating the graphical display 26 of 

In re claim 35, Vu et al. teach that expressing the second robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship (para [0223], [0228], [0241]).

Response to Arguments
6.	Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
	Applicant’s arguments submitted on 12/17/20 are on the grounds that:
	(a)	Vu reference failed to teach or suggest “expressing at least one of the first robot skill and the second robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship” (applicant’s remarks, pages 27-28); 
	(b)	Vu reference failed to teach or suggest “expressing the first robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship” (applicant’s remarks, page 31); and
	(c)	Vu reference failed to teach or suggest “communicating an update to the human regarding the second robot skill via the first robot skill, wherein update comprises automatically selecting a delivery mode for the update based on a 
	In response to the item (a), Vu reference teaches “expressing at least one of the first robot skill and the second robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship.”   For example, Vu reference teaches expressing at least one of the first robot skill and the second robot skill comprises expressing a range of personality traits, such as sound, gesture, body movement ([0044], [0045], [0054], [0105], [0106], [0116], [0120], [0181], [0207]) that are adapted to repeatedly interact with the person ([0039], [0055], [0181], [0188], [0221], [0251], Figs. 7D, 11B). 
	In response to the item (b), Vu reference teaches “expressing the first robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship.”  For example, Vu reference teaches expressing the first robot skill comprises expressing a range of personality traits, such as talking to the human and remind the human to take medication ([0044] and [0103]) or guiding the human to a predetermined location ([0045]), that are adapted to repeatedly interact with the person ([0039], [0055], [0181], [0188], [0221], [0251], Figs. 7D, 11B).
	In response to the item (c), Vu reference teaches “communicating an update to the human regarding the second robot skill via the first robot skill, wherein update comprises automatically selecting a delivery mode for the update based on a combination of content of the update, environmental context contemporaneously with update delivery and intended recipient behavior history.”    For example, Vu reference communicating an update to the human regarding the second robot skill via the first robot skill (e.g. providing the updated information to the resident regarding medication compliance via speaking an audible query or question to the resident, para [0185], [0203], [0205], [0207]), wherein communicating an update comprises automatically selecting a delivery mode for the update (para [0205]) based on a combination of content of the update (e.g. updated resident's medication compliance information or updated reports of visitors, para [0203]), environmental context contemporaneously with update delivery (e.g. report of unusual patterns of environmental sound, para [0203]), and intended recipient behavior history (e.g. intended resident's medication taken history, para [0203]).
	For reasons above, the 103 rejection as stated above should be maintained.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0218339
	US 2013/0158707
	US 2012/0136481
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 16, 2021



/HSIEN MING LEE/